Status of Application
1.	Acknowledgment is made of the amendments filed 05/09/2022. Upon entering the amendments, claim 26 is canceled and claim 10 is amended. Claims 10-24 are pending and presented for the examination. 
Rejections Withdrawn
2.	Claims 10 and 14 have been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued for said claim 14 and dependent claims 12 and 16-17 These grounds of rejection are therefore withdrawn. 
Double Patenting
3.	As claim 13 is drawn to a glass article that “consists of” the compositional components of said claim in the corresponding amounts, and claim 18 is drawn to a glass article that “comprises” the compositional components of said claim in the corresponding amounts, these two claims are distinct from one another in their metes and bounds, and thus the previously issued double patenting objection is withdrawn. 
Response to Arguments
4.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive glass article, and applicant's arguments show that the glass article of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively indicate that the evidence set forth based on the different processes used to produce the instantly claimed glass article, as compared to that taught by Kass et al, shows that the resultant Kass et al glass article would not have an equivalent alkali release property to the article of the instant claims. The remarks set forth an evidentiary showing that the quantitative heat treatment of the amended claim 10 is different from that taught by Kass. As such, the glass article of Kass is not produced by a method shown by applicant to be that which leads to a glass article having the properties of the instant claims. The article of the prior art of record not being equivalent in properties to that of the instant claims, the previously issued grounds of prior art rejection are thus withdrawn. 
Allowable Subject Matter
5.	Claims 10-24 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed glass article. Specifically, the prior art fails to teach a glass article that consists of a borosilicate glass that has an Al2O3 content of under 1 wt% and a ZrO2 amount of 2-12 wt%, wherein after a heat treatment of at least 5 minutes at a temperature of at least 5 °C higher than the glass transition temperature followed by cooling, the article has an alkali release of ≤ 0.5 mg/l Na2O equivalency according to ISO 4802 or an alkali release of ≤ 3 mg/l Na2O equivalency according to USP 660 or ISO 720.
The most relevant prior art references found are Kass et al (US 7144835) and Chang et al (US 2014/0151371). The difference from instant claims is that while Kass et al teaches an article comprised of a borosilicate glass that is free of Al2O3 and that comprises ZrO2 in amounts falling within the range of 2-12 wt%, Kass does not teach an alkali release property that meets the limitations of the instant claims after a heat treatment according to the amended claim 10, and it has been shown that the different treatment used to produce the Kass glass article would result in an alkali release property that differs from that of the instant claims. Chang et al teaches a glass used in equivalent purposes to that of the instant claims, and that comprises ZrO-2 and a thermally tempered structure; Chang et al, however, also does not teach a glass that would have the alkali release properties of the instant claims. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW18 May 2022